DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/15/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "close to" in claims 1 and 8 are a relative term which renders the claim indefinite.  The term "close" is not defined by the claim, the specification does not provide a standard for ascertaining 
Claims 1 and 8 recite “the first metal sheet and the second metal sheet are arranged in a coaxial manner and spaced one another”.  “Spaced one another” makes no sense and appears to be a translation error.  Dependent claims do not clarify and are likewise rejected.  Clarification is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6, 8, and 13 are rejected under 35 U.S.C. 102(a)(1) & 35 U.S.C. 102(a)(2)  as being anticipated by Fang et al., (US 2004/0017315).

Regarding claim 1 Fang as best understood discloses an omnidirectional antenna (paragraph 0022 “omnidirectional”), comprising: a dielectric substrate (Fig. 1, at 10); a first metal sheet (Fig. 2, at 110) and a second metal sheet (Fig. 1, at 133, 135) that are printed (paragraph 0020 “formed by printing technology”) on a surface of the dielectric substrate; wherein the first metal sheet is rectangular (Fig. 2, at 110 is rectangular), the second metal sheet is in a strip shape (Fig. 2, at 133, 135 is in a strip shape) with one wide end and one narrow end, the first metal sheet and the second metal sheet are arranged 

Regarding claim 6 Fang as best understood further discloses the omnidirectional antenna according to claim 1, wherein the omnidirectional antenna operates in frequency bands of 2.4 GHz to 2.5 GHz and 5.15 GHz to 5.85 GHz (e.g., paragraph 0023).

Regarding claim 8 Fang as best understood discloses an electronic device, comprising an omnidirectional antenna (paragraph 0022 “omnidirectional”); wherein the omnidirectional antenna, comprising: a dielectric substrate (Fig. 1, at 10); a first metal sheet (Fig. 2, at 110) and a second metal sheet (Fig. 1, at 133, 135) that are printed (paragraph 0020 “formed by printing technology”) on a surface of the dielectric substrate; wherein the first metal sheet is rectangular (Fig. 2, at 110 is rectangular), the second metal sheet is in a strip shape (Fig. 2, at 133, 135 is in a strip shape) with one wide end and one narrow end, the first metal sheet and the second metal sheet are arranged in a coaxial manner and spaced one another, and the wide end of the second metal sheet is close to the first metal sheet (Fig. 2, at 110, 133, 135).

Regarding claim 13 Fang as best understood further discloses the electronic device according to claim 8, wherein the omnidirectional antenna operates in frequency bands of 2.4 GHz to 2.5 GHz and 5.15 GHz to 5.85 GHz (e.g., paragraph 0023).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

US

Claims 2-5 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Fang.

Regarding claim 2 Fang as best understood further discloses the omnidirectional antenna according to claim 1, wherein the second metal sheet comprises: a first rectangular portion (Fig. 2, at 133); and a second rectangular portion (Fig. 2, at 135) extending from one end of the first rectangular portion towards a direction away from the first metal sheet; wherein the first rectangular portion is coaxially arranged with the second rectangular portion (Fig. 2, at 133, 135). 
Fang does not disclose and a width of the first rectangular portion is the same as a width of the first metal sheet.
 Fang teaches varying the width of the antenna portions (paragraphs 0021-0022 and paragraph 0025).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date to have that a width of the first rectangular portion is the same as a width of the first metal sheet, since it has been held that where the general conditions of a claim are disclosed in the prior art, and Fang teaches varying the width of the antenna in order to have high antenna gain (Fang, paragraph 0022) or to change the resonant mode of the antenna (Fang, paragraph 0021), discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 3 Fang as best understood does not explicitly teach the omnidirectional antenna according to claim 2, wherein the width of the first rectangular portion is greater than a width 
Fang teaches varying the length and width of the antenna portions (paragraphs 0021-0022 and paragraph 0025).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date to have wherein the width of the first rectangular portion is greater than a width of the second rectangular portion, and a length of the first rectangular portion is the same as a length of the second rectangular portion, since it has been held that where the general conditions of a claim are disclosed in the prior art, and Fang teaches varying the length and width of the antenna portions in order to have high antenna gain (Fang, paragraph 0022) or to change the resonant mode of the antenna (Fang, paragraph 0021), discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 4 Fang as best understood does not explicitly teach the omnidirectional antenna according to claim 1, wherein a length of the first metal sheet is the same as a length of the second metal sheet.
Fang teaches varying the length of the antenna portions (paragraphs 0021-0022 and paragraph 0025).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date to have wherein a length of the first metal sheet is the same as a length of the second metal sheet, since it has been held that where the general conditions of a claim are disclosed in the prior art, and Fang teaches varying the length and width of the antenna portions in order to have high antenna gain (Fang, paragraph 0022) or to change the resonant mode of the antenna (Fang, paragraph 0021), discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.


 	Fang teaches varying the length of the antenna portions (paragraphs 0021-0022 and paragraph 0025).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date to have wherein a length of the first metal sheet is the same as a length of the second metal sheet, since it has been held that where the general conditions of a claim are disclosed in the prior art, and Fang teaches varying the length and width of the antenna portions in order to have high antenna gain (Fang, paragraph 0022) or to change the resonant mode of the antenna (Fang, paragraph 0021), discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 9 Fang as best understood further discloses the omnidirectional antenna according to claim 8, wherein the second metal sheet comprises: a first rectangular portion (Fig. 2, at 133); and a second rectangular portion (Fig. 2, at 135) extending from one end of the first rectangular portion towards a direction away from the first metal sheet; wherein the first rectangular portion is coaxially arranged with the second rectangular portion (Fig. 2, at 133, 135). 
Fang does not disclose and a width of the first rectangular portion is the same as a width of the first metal sheet.
 Fang teaches varying the width of the antenna portions (paragraphs 0021-0022 and paragraph 0025).
 It would have been obvious to one of ordinary skill in the art before the effective filing date to have that a width of the first rectangular portion is the same as a width of the first metal sheet, since it has been held that where the general conditions of a claim are disclosed in the prior art, and Fang teaches varying the width of the antenna in order to have high antenna gain (Fang, paragraph 0022) or 

Regarding claim 10 Fang as best understood does not explicitly teach the omnidirectional antenna according to claim 9, wherein the width of the first rectangular portion is greater than a width of the second rectangular portion, and a length of the first rectangular portion is the same as a length of the second rectangular portion.
Fang teaches varying the length and width of the antenna portions (paragraphs 0021-0022 and paragraph 0025).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date to have wherein the width of the first rectangular portion is greater than a width of the second rectangular portion, and a length of the first rectangular portion is the same as a length of the second rectangular portion, since it has been held that where the general conditions of a claim are disclosed in the prior art, and Fang teaches varying the length and width of the antenna portions in order to have high antenna gain (Fang, paragraph 0022) or to change the resonant mode of the antenna (Fang, paragraph 0021), discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 11 Fang as best understood does not explicitly teach the omnidirectional antenna according to claim 8, wherein a length of the first metal sheet is the same as a length of the second metal sheet.
Fang teaches varying the length of the antenna portions (paragraphs 0021-0022 and paragraph 0025).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date to have wherein a length of the first metal sheet is the same as a length of the second metal sheet, since it has been held that where the general conditions of a claim are disclosed in the prior art, and Fang In re Aller, 105 USPQ 233.

 	Regarding claim 12 Fang as best understood does not explicitly teach the omnidirectional antenna according to claim 10, wherein a length of the first metal sheet is the same as a length of the second metal sheet.
 	Fang teaches varying the length of the antenna portions (paragraphs 0021-0022 and paragraph 0025).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date to have wherein a length of the first metal sheet is the same as a length of the second metal sheet, since it has been held that where the general conditions of a claim are disclosed in the prior art, and Fang teaches varying the length and width of the antenna portions in order to have high antenna gain (Fang, paragraph 0022) or to change the resonant mode of the antenna (Fang, paragraph 0021), discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Fang as applied to claims 1 and 8 respectively above, and further in view of Maley et al., (US 2016/0365624), hereinafter Maley.

Regarding claim 7 Fang as modified does not disclose the omnidirectional antenna according to claim 1, wherein the omnidirectional antenna further comprises an insulating housing, and the dielectric substrate is arranged in the insulating housing.

 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Fang in accordance with the teaching of Maley regarding insulating housings for antennas in order to seal and protect the antenna components from adverse environmental conditions (Maley, paragraph 0019).

Regarding claim 14 Fang as modified does not disclose the electronic device according to claim 8, wherein the omnidirectional antenna further comprises an insulating housing.
Maley discloses wherein the omnidirectional antenna further comprises an insulating housing (Fig. 1A, at 104; paragraph 0019).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Fang in accordance with the teaching of Maley regarding insulating housings for antennas in order to seal and protect the antenna components from adverse environmental conditions (Maley, paragraph 0019).


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The ISR disclosed by Applicant contains additional prior art considered highly relevant to the current case.

	Applicant, in preparing the response, should consider fully the entire reference aspotentially teaching all or part of the claimed invention, as well as the context of thepassage as taught by the prior art or disclosed by the Examiner. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E LOTTER whose telephone number is (571)270-7422.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID E LOTTER/Examiner, Art Unit 2845